Citation Nr: 1132546	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-38 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left hand disability, to include unfavorable ankylosis and arthritis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1965 to January 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from action taken by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was remanded by the Board in March 2008 and May 2010 for a VA examination, which was afforded in November 2009 and in June 2010.  

The Board notes that the issue on appeal has been variously treated during the appeal period and has been recharacterized as service connection for a left hand disability, to include unfavorable ankylosis and arthritis.  

Service connection is in effect for Barrett's esophagitis with low grade dysplasia due to gastroesophageal reflux (GERD), rated as 30 percent disabling; residuals of a left wrist fracture with degenerative joint disease, rated as 10 percent disabling; and left ulnar sensory mononeuropathy, rated as 10 percent disabling.  


FINDING OF FACT

A left hand disability was not manifested in service; arthritis of the first and third digits was not manifested in the first post-service year; there is no evidence of ankylosis or a left hand disability of the second, fourth, and fifth digits at any time during the pendency of this claim; the Veteran's current left hand disability is not related to an event, injury or disease in service and was not caused or aggravated by his service-connected residuals of a left wrist fracture with degenerative joint disease and the service-connected left ulnar sensory mononeuropathy.  


CONCLUSION OF LAW

A left hand disability, to include unfavorable ankylosis and arthritis, was not incurred in or aggravated by service; service connection for arthritis, may not be presumed based on the one-year presumption for a chronic disease; and a left hand disability, to include unfavorable ankylosis and arthritis, is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  He was sent multiple letter, to include a pre-adjudication letter in July 2007, which explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing and informed him of the disability ratings and effective date criteria.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in August 2005, October 2006, November 2009, and June 2010.  As will be discussed in greater detail below, the Board finds the June 2010 VA examination to be the most adequate examination as it included both a review of the Veteran's history, a physical examination that included all necessary findings, and provided opinions based on supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not made any specific allegation challenging the adequacy of the June 2010 VA examination.  As the Veteran has not identified any evidence that remains outstanding, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran's STRs are silent for left hand injury complaints, findings, treatment, or diagnosis, other than his service-connected left wrist fracture.  On December 1966 service separation examination, the Veteran's upper extremities were normal on clinical evaluation, and he denied ever having arthritis.

Historically, an August 2001 rating decision granted service connection for residuals of a left wrist fracture, rated 0 percent disabling, effective from March 29, 2000.  A September 2001 rating decision increased the rating to 10 percent disabling, also effective from March 29, 2000.  A July 2002 rating decision granted service connection for left ulnar sensory mononeuropathy, rated 10 percent disabling, effective from January 10, 2002.  

A March 1995 private treatment medical history record noted the Veteran's complaint of ever having, or currently having, arthritis, bone/joint trouble, broken bones, sprains, and dislocations (all unspecified as to location).  

On September 2001 VA examination (in regards to the Veteran's service-connected residuals of a left wrist fracture disability), X-rays revealed carpal-metacarpal arthritis of the thumb, opined to be quite significant.  

A December 2001 VA treatment record noted that in the 1980s, the Veteran fractured his back and limb bones after a motorcycle accident.  

In January 2002, the Veteran filed a claim seeking service connection for arthritis, indicating that his left thumb disability was secondary to his service-connected left wrist disability.  

In August 2002 correspondence, the Veteran reported that his left thumb causes chronic pain and weakness in his grip, causing the loss of items from the hand.  

A February 2004 Smith & Thome Cardiovascular Consultants private treatment record noted the Veteran's complaint of hip pain; he denied any complaints regarding his extremities.  

An April 2004 Dr. S.S. private treatment record (regarding his service-connected Barrett's esophagitis), his past medical and surgical history indicated he was in a motor vehicle accident and suffered a left finger fracture and underwent surgery for the left middle finger in 1979.  Physical examination revealed full and active range of motion to both upper and lower extremities bilaterally.  

An August 2005 Neurology Associates of Southeast Texas private treatment record (for excessive daytime sleepiness) provided a list of the Veteran's past surgical history - finger surgery of any kind was not listed.  

On August 2005 VA examination, the Veteran reported he takes Tylenol for thumb pain, with some relief.  He indicated the pain has gotten progressively worse.  X-rays revealed deformity of the base of the first metacarpal with degenerative changes at the base of the first metacarpal-multiangular unchanged since examination on September 2001, and mild degenerative changes first metacarpal phalangeal joint.  The examiner noted that there was no record of a wrist fracture or treatment for a wrist fracture in the Veteran's claims file.  The examiner further reported that there was no evidence by X-ray of an old fracture to the carpometacarpal joint.  Because there is little radiographic evidence the wrist fracture ever occurred, the examiner opined it was "less likely as not that the thumb [degenerative joint disease] is secondary to or aggravated by the service connected left wrist."  

On October 2006 VA examination (regarding the Veteran's service-connected left wrist disability), the Veteran complained he has limited use of his left hand due to stiffness and pain in all the joints, especially the thumb.  X-rays of the left wrist revealed severe osteo-arthritic changes at the carpo-metacarpal joint of the thumb with moderate narrowing of the joint space with the trapezium bone.  There was no radiological evidence of new or old fracture.  

In May 2007, the Veteran filed a claim seeking connection for "unfavorable ankylosis, five digits of one [left] hand, secondary to wrist condition."  

An October 2009 S.L.H., D.O. private treatment record noted the Veteran's report that he crushed his left hand during active service and was now having pain due to arthritis that has been occurring in a persistent pattern for years.  It was noted that he was in a motorcycle accident in 1978.  X-rays revealed severe osteoarthritis of the left hand at the thumb metacarpophalangeal joint and the carpal metacarpal joint, and moderate osteoarthritis of the radioscaphoid joint.  

On November 2009 VA examination, it was noted that the Veteran fell off a scaffold during active service and fractured his left wrist in October 1965 (documented in his STRs).  X-rays of the left hand revealed considerable degenerative change in the distal interphalangeal joint with osteophytes and narrowing of the joint space in the left thumb; narrowing of the first metacarpal phalangeal joint; and moderate arthritis in the carpal metacarpal joint of the thumb.  The examiner also noted that the Veteran worked as a machinist for many years, and it was opined that such can lead to arthritis in the joint of the thumb.  Based on review of the Veteran's claims file, and the reasoning above, the examiner opined it was "less likely as not that the veteran's wrist fracture and wrist injury is in any way associated with the age and occupation related arthritis of the base of the thumb and in the interphalangeal joint of the thumb."  

On June 2010 VA examination, it was again noted that the Veteran fractured his left wrist during service in October 1965.  The Veteran reported he injured his left middle finger in a motor vehicle accident after service and had surgery approximately 15 years ago.  He related the onset of left thumb pain was 6 years ago.  On physical examination, there was no evidence of ankylosis or deformity of one or more digits.  X-rays of the left thumb revealed considerable degenerative change in the distal interphalangeal joint with osteophytes and narrowing of the joint space, and some narrowing of the first metacarpal phalangeal joint.  X-rays of the left hand revealed a remote fracture of the tuft of the fourth distal phalanx; minimal degenerative joint disease of the third metacarpophalangeal joint; and osteopenia (i.e., decreased bone mass).  The examiner stated that the exact cause of the thumb arthritis is not known.  She indicated that researchers suspect it's a combination of factors, including being overweight, the aging process, joint injury or stress, heredity, muscle weakness, and "cumulative load," referring to the repetitive use of the joint, such as in assembly line work.  The examiner noted that the Veteran worked as a machinist for many years "which can lead to arthritis in the joint of the thumb."  Based on this reasoning, and after claims file review, the examiner opined that it is "less likely as not that the veteran's wrist fracture and wrist injury is in any way associated with the age and occupation related arthritis of the base of the thumb and in the [interphalangeal] joint of the thumb." (emphasis added). In addition, the examiner opined that the Veteran's middle finger arthritis was most likely due to his prior injury after separation (i.e., the motor vehicle accident in approximately the late-1970s, early-1980s).  

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection for certain chronic diseases (including arthritis), may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be warranted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Effective October 10, 2006, the provision of 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), for secondary service connection on the basis of the aggravation of a nonservice-connected disability by the service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice- connected disease or injury must be established by medical evidence created before the onset of aggravation.

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs, including his December 1966 service separation examination report, are silent for any complaints, findings, treatment, or diagnoses related to the left hand.  On the basis of STRs alone, a left hand injury was not present in service or otherwise noted, that is, observed during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As a left hand disability was not noted in service, as there is no competent evidence either contemporaneous with or after service that left hand symptoms were otherwise noted, that is, observed during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may still be established by presumptive service connection for left hand arthritis of the first and third digits as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 or by the diagnosis of the disability after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  

As for presumptive service connection for arthritis of the first and third digits of the left hand, after service, arthritis was first shown in September 2001, more than thirty four years after service and well beyond the one-year presumptive period following separation from service in 1967 and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not established.  

Hence, to establish service connection for left hand arthritis on a direct basis, the Veteran must show by competent evidence that such disability is otherwise related to his active service.  The only competent (medical opinion) evidence that directly addresses the matter of a nexus between the Veteran's left hand arthritis and the Veteran's service is the opinion of the June 2010 VA examiner.  That examiner opined that the Veteran's left hand arthritis was unrelated to his service.  The examiner explained that the Veteran worked as a machinist for many years which can lead to arthritis in the joint of the thumb, and related the Veteran's current thumb arthritis to his age and occupation, and his middle finger arthritis to his prior injury after separation.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale, it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds it persuasive.  The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions (of causality) as a nexus between the Veteran's current left hand arthritis and service is a complex medical question beyond resolution by lay observation.  See Jandreau, 492 F.3d at 1377.  

The Veteran has asserted that his left thumb arthritis is secondary to his service-connected left wrist fracture and left ulnar sensory mononeuropathy.  VA examination found first and third digit arthritis.  What he must still show to substantiate the secondary service connection theory of entitlement is that the arthritis was caused or aggravated by his service-connected residuals of a left wrist fracture and/or his service-connected left ulnar sensory mononeuropathy.  This is a medical question which the Veteran is not competent to address.  

The most competent evidence in this matter is the report of the June 2010 VA examiner, which is consistent with the other evidence of record.  That examiner opined that the Veteran's left thumb arthritis was not in any way associated (i.e., caused or aggravated by) with the Veteran's service-connected wrist fracture and injury, and that the Veteran's middle finger arthritis was most likely due to his post-service injury.  The examiner explained that research indicates there could be many causes for arthritis, including the aging process and repetitive use of a joint.  As the Veteran worked as a machinist for many years, that can lead to arthritis in the thumb.  The Board finds the opinion to be competent and persuasive, outweighing the Veteran's lay assertions of a nexus between the disabilities.  The question of whether a service-connected disability caused or aggravated arthritis of the left hand is a complex medical question that is not capable of resolution through lay observation.  

Regarding the Veteran's claim of service connection for unfavorable ankylosis of five digits of the left hand, a threshold requirement, as in any claim seeking service connection is that there must be competent evidence of the disability for which service connection is sought.  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has occasional difficulties with/symptoms pertaining to his left hand, the diagnosis of ankylosis of five digits of the left hand is a complex medical question beyond lay observation.  This is not a situation where the diagnosis may be established by lay evidence: the disability is not one capable of lay observation, and the Veteran is not reporting a contemporaneous diagnosis.  Id.  Accordingly, there is no competent evidence that the Veteran has (or during the pendency of the claim has had) ankylosis in any of the five digits of the left hand or any disability in the second, fourth, or fifth digit.  Without evidence of a current disability, there is no valid claim of service connection for such disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.  

(The Order follows on the next page.)


ORDER

Service connection for a left hand disability, to include unfavorable ankylosis and arthritis, is denied.  



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


